            Case 1:20-cv-06436-KPF Document 1 Filed 08/13/20 Page 1 of 12




                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK


 TYEESHA MOBLEY,
                                                             Civil Action No.:
                        Plaintiff,

                 v.
                                                             COMPLAINT
 FORDHAM AUTO SALES, INC.; TOYOTA
                                                             JURY TRIAL DEMANDED
 LEASE TRUST; and TOYOTA MOTOR
 CREDIT CORPORATION,

                        Defendants.


       Tyeesha Mobley, Plaintiff herein, by her attorneys, alleges and complains of Defendants

as follows:

                                 PRELIMINARY STATEMENT

       1.       Tyeesha Mobley (“Plaintiff”) brings this action to secure redress against unlawful

lending and business practices engaged in by Defendants Fordham Auto Sales, Inc.

(“Dealership”), Toyota Lease Trust (“TLT”), and Toyota Motor Credit Corporation (“TMCC”)

relating to an automobile transaction.

       2.       Plaintiff seeks injunctive and declaratory relief, actual, statutory, treble, and

punitive damages, a civil penalty, attorney’s fees, and costs against Defendants for, inter alia,

violations of the Truth in Lending Act, 15 U.S.C. §§ 1601, et seq. (“TILA”) and its

implementing regulations, 12 C.F.R. § 1026 et. seq. (“Regulation Z”), the New York Motor

Vehicle Retail Instalment Sales Act, N.Y.P.P.L. § 301, et. seq. (“MVRISA”), New York General

Business Law § 349, for common law fraud, the Consumer Lease Act, 15 U.S.C. § 1667, et seq.

(“CLA”) and its implementing regulations, 12 C.F.R. § 1013, et seq., and the Motor Vehicle

Retail Leasing Act, NY CLS Pers P § 337, et seq.

                                                   1
               Case 1:20-cv-06436-KPF Document 1 Filed 08/13/20 Page 2 of 12




                                        JURISDICTION AND VENUE

        3.         The Court has jurisdiction pursuant to 15 U.S.C. § 1640(e), 15 U.S.C. § 1667d(c),

and 28 U.S.C. § 1331.

        4.         Jurisdiction over Plaintiff’s claim for declaratory relief is conferred by 28 U.S.C.

§ 2201.

        5.         Supplemental jurisdiction exists for the state law claims pursuant to 28 U.S.C. §

1367.

          6.       Venue in this District is proper under 28 U.S.C. § 1391 because Plaintiff resides

in this District, a substantial part of the events and occurrences complained of occurred within

this District, and Defendants maintain offices, transact business, and are otherwise found in this

District.

                                             THE PARTIES

        7.         Plaintiff is, and at all relevant times has been, a natural person and citizen of New

York residing in the Bronx, New York. Plaintiff is a “consumer” as defined in 15 U.S.C. §

1602(i).

          8.       Defendant Fordham Auto Sales, Inc. is a Bronx-based automobile dealership

incorporated and doing business in the state of New York. Defendant Fordham Auto Sales, Inc.

regularly extends consumer credit which is payable by agreement in more than four installments

or for which the payment of a finance charge is or may be required. The Dealership is thus a

“creditor” as defined in 15 U.S.C. § 1602(g)(1).

          9.       Defendant Toyota Lease Trust is a Delaware Corporation doing business in the

state of New York. TLT is the assignee of the lease agreement referenced in the instant

complaint.



                                                     2
          Case 1:20-cv-06436-KPF Document 1 Filed 08/13/20 Page 3 of 12




       10.     Defendant Toyota Motor Credit Corporation is a California corporation doing

business in the state of New York and is the servicer of the subject lease agreement.

                                             FACTS

       11.     On August 15, 2019, Plaintiff visited the Dealership at its Bronx location to

purchase a used vehicle.

       12.     She decided to purchase a used 2016 Toyota Camry and proceeded to meet with

the Dealership’s finance representative to complete the transaction, including finalizing the

purchase and financing of the vehicle.

       13.     During this meeting, the computer screen on which the representative was

working was not visible to Plaintiff.

       14.     During this meeting, the representative instructed Plaintiff to sign an electronic

pad that did not show what documents or portions of documents Plaintiff was signing.

       15.     At no point before or during the meeting did the representative show to Plaintiff

the documents she was signing.

       16.     At no point before or during the meeting did the representative provide Plaintiff

with a clear and conspicuous Truth-in-Lending disclosure.

       17.     At the conclusion of this meeting, the representative did not provide to Plaintiff a

copy of the documents she had just signed.

       18.     Immediately thereafter, the Dealership presented to Plaintiff a new 2019 Toyota

C-HR XLE (“2019 New Vehicle”) as the vehicle subject to the transaction just completed, and

not the 2016 used Toyota Camry (“2016 Used Vehicle”) Plaintiff thought she was buying.

       19.     After Plaintiff stated that she never intended to buy a new vehicle, the Dealership

stated that Plaintiff should take the 2019 New Vehicle and bring it back “next week” if she still



                                                 3
          Case 1:20-cv-06436-KPF Document 1 Filed 08/13/20 Page 4 of 12




wanted the 2016 Used Vehicle.

       20.     The Dealership further represented to Plaintiff that it did not have any 2016

Toyota Camrys in stock, and it could not sell the 2016 Used Vehicle Plaintiff selected because it

was a “demo” vehicle.

       21.     Based on the Dealership’s representations, Plaintiff left the Dealership in the 2019

New Vehicle.

       22.     The following week, Plaintiff returned to the Dealership in the 2019 New Vehicle

and requested the 2016 Used Vehicle or a similar used vehicle.

       23.     Contrary to its prior representations, the Dealership would not allow Plaintiff to

exchange the 2019 New Vehicle for the 2016 Used Vehicle or a similar used vehicle.

       24.     Subsequently, Plaintiff found copies of a contract in the glove compartment of the

2019 New Vehicle.

       25.     The contract documents show that the Dealership did not sell Plaintiff the 2019

New Vehicle, but rather had leased it to Plaintiff.

       26.     In short, Plaintiff sought to purchase a used 2016 Toyota Camry, but the

Dealership leased to Plaintiff a new 2019 Toyota C-HR XLE.

       27.     Had the terms of the transaction been provided to Plaintiff as required by law, she

would not have entered into the transaction.

       28.     TLT is the assignee of the lease agreement. As such, TLT is liable for each claim

set forth below either directly in its own right and/or as the assignee of the lease agreement under

the FTC Holder Rule and under MVRISA § 302(9).

       29.     On or about February 28, 2020, Defendant TMCC repossessed the 2019 New

Vehicle and failed to provide the statutorily required notice to Plaintiff.



                                                  4
          Case 1:20-cv-06436-KPF Document 1 Filed 08/13/20 Page 5 of 12




                                 FIRST CAUSE OF ACTION
                                   VIOLATIONS OF TILA
                   (15 U.S.C. § 1601 et seq. against the Dealership and TLT)

       30.     Plaintiff repeats and re-alleges and incorporates by reference the foregoing

paragraphs.

       31.     Plaintiff’s transaction as described in this Complaint was a consumer credit

transaction within the meaning of TILA and Federal Reserve Board Regulation Z.

       32.     The Dealership is a creditor within the meaning of the TILA, 15 U.S.C. § 1602(f)

and the relevant implementing regulations set forth in Regulation Z (e.g. § 226.2(a)).

       33.     TLT purports to be an assignee of the Dealership and demands and accepts

payments under the lease agreement on that basis.

       34.     As such, TLT is an assignee pursuant to TILA, 15 U.S.C. § 1641(a) and the

relevant implementing regulations found in Regulation Z.

       35.     Here, Plaintiff sought to purchase the 2016 Used Vehicle.

       36.     However, the Dealership had Plaintiff sign an electronic pad that affixed

Plaintiff’s signature to a lease agreement and not a purchase agreement.

       37.     The Dealership did not provide a copy of the agreement to Plaintiff before,

during, or after the transaction.

       38.     Thus, the Dealership did not timely provide to Plaintiff clear and conspicuous

disclosures as required by 15 U.S.C. § 1638(b)(1) and Reg. Z § 1026.17(b).

       39.     Pursuant to 15 U.S.C. § 1640(a), Defendants are liable to Plaintiff for actual

damages, statutory damages, attorney’s fees, and costs.




                                                5
          Case 1:20-cv-06436-KPF Document 1 Filed 08/13/20 Page 6 of 12




                               SECOND CAUSE OF ACTION
                                VIOLATIONS OF MVRISA
              (N.Y. Personal Property Law §§ 301 et. seq. against the Dealership)

        40.     Plaintiff repeats and re-alleges and incorporates by reference the foregoing

paragraphs.


        41.     Plaintiff is a “retail buyer” within the meaning of MVRISA § 301(2) in that she

requested to buy a motor vehicle from the Dealership and the Dealership misrepresented to

Plaintiff that she was indeed buying a vehicle.

        42.     The Dealership is a “retailer seller” within the meaning of MVRISA § 301(3).

        43.     The transaction as described herein involved a “retail instalment sale” within the

meaning of MVRISA § 301(4).

        44.     Pursuant to § 302(5), MVRISA incorporates all TILA disclosure requirements.

        45.     As set forth above, the Dealership provided no TILA disclosures to Plaintiff.

        46.     Plaintiff was not provided a contract identified as a “Retail Installment Contract,”

in accordance with MVRISA § 302(2)(a), either at the time of the sale or at any subsequent time.

        47.     The “Notice To Buyer” disclosure required pursuant to MVRISA § 302(2)(c) was

not provided at the time of sale or at any subsequent time.

        48.     Under MVRISA § 302(1) a motor vehicle retail installment contract is required to

contain “all of the agreements” between the parties.

        49.     The Dealership’s violations of MVRISA were willful.

        50.     For all of the reasons stated herein, under MVRISA § 307, Plaintiff is entitled to

recover from the Dealership any credit service charge, delinquency, or collection charge she has

paid as a result of this transaction.

        51.     Plaintiff is also entitled to injunctive relief barring the Dealership from henceforth


                                                  6
          Case 1:20-cv-06436-KPF Document 1 Filed 08/13/20 Page 7 of 12




violating MVRISA as set forth above.


                               THIRD CAUSE OF ACTION
                            DECEPTIVE TRADE PRACTICES
                 (N.Y. Gen. Bus. Law § 349 against the Dealership and TLT)

       52.     Plaintiff repeats and re-alleges and incorporates by reference the foregoing

paragraphs.

       53.     Each of the deceptive acts and practices set forth herein constitute violations of

NYGBL § 349 independent of whether these acts and practices constitute violations of any other

law.

       54.     To wit, wholly apart from any other violations of law recounted in this Complaint,

the Dealership’s acts and practices on behalf of itself constitute violations of NYGBL § 349,

which makes deceptive acts in the conduct of business, trade, commerce or the furnishing of a

service in this state, unlawful, independent of whether these acts and practices constitute

violations of any other law.

       55.     These deceptive acts and practices were committed in conduct of business, trade,

commerce or the furnishing of a service in this state.

       56.     Each of these actions was consumer oriented and involves misleading conduct

that is recurring and has a broad impact upon the public, or, in the alternative, such misleading

practices are the types that could easily recur, could potentially impact similarly situated

consumers, and are therefore consumer-oriented and harmful to the public at large.

       57.     These false and deceptive consumer-oriented actions misrepresent the actual

rights and obligations of consumers.

       58.     Upon information and belief the Dealership routinely uses the digital signature

process to hide the full costs and nature of financed transactions from consumers.


                                                  7
          Case 1:20-cv-06436-KPF Document 1 Filed 08/13/20 Page 8 of 12




       59.     Also, upon information and belief, the Dealership routinely misrepresents that its

sales of automobiles are in compliance with applicable law, causing consumers to enter into

transactions falsely believing that they have received all necessary disclosures and notices.

       60.     The Dealership’s false and deceptive consumer-oriented actions result in

Defendants receiving and retaining payments as the result of transactions into which consumers,

and Plaintiff specifically, would not have entered if the true facts had been known.

       61.     The Dealership’s conduct and statements described above are materially

misleading.

       62.     As a result of these violations of NYGBL § 349, Plaintiff suffered and continues

to suffer pecuniary and non-pecuniary harm.

       63.     The Dealership’s violations were willful and knowing and committed in bad faith.

       64.     For these reasons, Plaintiff is entitled to actual damages, three times the actual

damages up to $1,000, punitive damages, costs and reasonable attorney’s fees pursuant to

NYGBL § 349(h), and declaratory judgment that Defendants’ practices are deceptive as defined

under § 349.

                                FOURTH CAUSE OF ACTION
                                  COMMON LAW FRAUD
                                   (against the Dealership)

       65.     Plaintiff repeats and re-alleges and incorporates by reference the foregoing

paragraphs.

       66.     As set forth above, the Dealership defrauded Plaintiff by, inter alia, mispresenting

to Plaintiff that she was purchasing the used 2018 Vehicle when, in fact, the Dealership affixed

her signature to a fraudulent lease agreement for the new 2019 Vehicle, which agreement

Plaintiff never had an opportunity to review.

       67.     Upon information and belief, the Dealership intended to deceive Plaintiff.
                                                 8
          Case 1:20-cv-06436-KPF Document 1 Filed 08/13/20 Page 9 of 12




       68.     Plaintiff believed and justifiably relied upon the Dealership’s representations.

       69.     Plaintiff had no reason to know or expect that the documents to which her

signature was affixed was actually a lease agreement for a different vehicle than the one she

wished to purchase.

       70.     Had the Dealership been truthful about the transaction’s sales terms and the

contents of the lease agreement, and had the Dealership not made these fraudulent

misrepresentations, Plaintiff would have walked away and avoided the transaction entirely.

       71.     As a result of such reliance, Plaintiff sustained actual damages (including both

pecuniary and non-pecuniary damages).

       72.     Moreover, the Dealership’s conduct was egregious on every level, involving

outright deception.

       73.     As a result of Plaintiff’s reasonable reliance upon the Dealership’s

misrepresentations, Plaintiff is entitled to actual damages as set forth above, punitive damages,

and costs.

                                FIFTH CAUSE OF ACTION
                   VIOLATIONS OF THE CONSUMER LEASING ACT
                  (15 U.S.C. § 1667, et seq. against the Dealership and TLT)

       74.     Plaintiff repeats and re-alleges and incorporates by reference the foregoing

paragraphs.

       75.     Plaintiff did not request to enter into a lease, nor did she know the Dealership had

affixed her signature to a lease agreement until weeks after the transaction.

       76.     Nonetheless, a lease agreement, though invalid, emanated from the transaction.

       77.     Defendants are “lessors” as defined by the CLA, 15 U.S.C. § 1667(3).

       78.     Congress enacted the CLA in 1976 as an amendment to the TILA. The CLA extends

the TILA’s disclosure requirements to consumer leases to “assure a meaningful disclosure of the

                                                 9
            Case 1:20-cv-06436-KPF Document 1 Filed 08/13/20 Page 10 of 12




terms of leases” and allow consumers to compare various lease terms available to them as well as to

compare lease terms to available credit terms. 15 U.S.C. § 1601(b).

       79.      Regulation M, 12 C.F.R. § 1013, et seq., is the CLA’s implementing regulation and

provides key interpretations of the CLA.

       80.      Section 1667a of the CLA requires lessors, such as Defendants, to provide consumers

(lessees) with certain disclosures that “accurately and in a clear and conspicuous manner” identify

certain information and charges.

       81.      When a lessor fails to abide by the provisions of the CLA and Regulation M, a

consumer may seek damages per 15 U.S.C. § 1640(a) as well as attorney’s fees and costs.

       82.      By failing to provide Plaintiff with any disclosures, much less properly disclose

the items required by the CLA, Defendants violated the CLA and Regulation M.

       83.      As a result of these violations, Plaintiff is entitled to statutory damages, attorney’s

fees, and costs.

                            SIXTH CAUSE OF ACTION
             VIOLATIONS OF THE MOTOR VEHICLE RETAIL LEASING ACT
                    (NY CLS Pers P § 337-5(j) against all Defendants)

       84.      Plaintiff repeats and re-alleges and incorporates by reference the foregoing

paragraphs.

       85.      Plaintiff is a “lessee” as defined by NY CLS Pers P § 331-2.

       86.      Defendants are “lessors” as defined by NY CLS Pers P § 331-3.

       87.      The subject lease is a “retail lease agreement as defined by NY CLS Pers P § 331-

5.

       88.      NY CLS Pers P § 337-5 lists several provisions that each lease agreement “shall

contain.”



                                                  10
           Case 1:20-cv-06436-KPF Document 1 Filed 08/13/20 Page 11 of 12




       89.     NY CLS Pers P § 337-5(j) requires, in pertinent part, that a lease agreement shall

contain:

       A provision permitting a lessee whose default consists solely of the failure to
       make timely rental payments to cure his or her default and reinstate the
       agreement, without losing any rights or options previously acquired under the
       agreement, by paying all past due rental and delinquency charges and, if the
       agreement so provides, a reinstatement fee not to exceed ten dollars and the actual
       and reasonable costs of repossession, storage, pickup and redelivery within
       twenty-five days after the lessee is sent written notice of his or her reinstatement
       rights.

       84.     Defendants violated NY CLS Pers P § 337-5(j) by failing to include such a

statutorily compliant provision in the subject lease agreement.

       85.     Further, Defendants violated Section 337-5(j) by failing to provide to Plaintiff any

written notice regarding her rights as set forth in Section 337-5(j).

       86.     TMCC, as the servicer of the lease agreement and agent for TLT, violated Section

337-5(j) by failing to provide to Plaintiff any written notice regarding her rights as set for in

Section 337-5(j).

       87.     As a result of Defendants’ unlawful conduct, Plaintiff is entitled to recover her

actual damages, a civil penalty of $100, attorney’s fees, and costs.

                               (Continued on Next Page)




                                                  11
          Case 1:20-cv-06436-KPF Document 1 Filed 08/13/20 Page 12 of 12




        WHEREFORE, Plaintiff respectfully requests this Court to enter judgment in her favor

and grant the following relief:

        a.      A judgment declaring that Defendants have committed the violations of law
                alleged in this action and an injunction forbidding any future violations;

        b.      An award of actual damages, treble damages, statutory damages, a civil penalty,
                and punitive damages;

        c.      An award of attorney’s fees and costs; and

        d.      Such other and further relief as may be necessary, just, and proper.

                                  DEMAND FOR JURY TRIAL

        Pursuant to Federal Rule of Civil Procedure 38, Plaintiff demands a trial by jury as to

all issues so triable.

DATED: August 13, 2020

                                                      Respectfully submitted,

                                                      Daniel A. Schlanger
                                                      Daniel A. Schlanger
                                                      Schlanger Law Group LLP
                                                      80 Broad St., Suite 1301
                                                      New York, NY 10004
                                                      T: 212-500-6114
                                                      F: 646-612-7996
                                                      E: dschlanger@consumerprotection.net
                                                      Attorneys for Plaintiff




                                                 12
